Citation Nr: 1733368	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for depressive disorder.

2. Whether new and material evidence has been received with respect to the claim of service connection for a right shoulder disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for ischemic heart disease.

5. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

6. Entitlement to service connection for right upper extremity neuropathy.

7. Entitlement to service connection for left upper extremity neuropathy.

8. Entitlement to service connection for right lower extremity neuropathy.

9. Entitlement to service connection for left lower extremity neuropathy.

10. Entitlement to a rating in excess of 10 percent for left knee disability, previously evaluated as chondromalacia, patella and femoral condyle.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The Veteran originally requested a hearing with a Board member but withdrew his request in July 2017 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for peripheral neuropathy and an increased rating for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In unappealed October 2009 and October 2014 rating decisions, the RO denied the claims for service connection for depressive disorder and right shoulder disability, respectively; no new and material evidence was received within one year of those decisions.

2. Evidence received since the RO's October 2009 decision does not raise a reasonable possibility of substantiating the claim of service connection for depressive disorder.

3. Additional evidence received since the RO's October 2014 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability.

4. The evidence shows that the current right shoulder disability is related to service.

5. The evidence shows that the current right knee disability is proximately due to the service-connected left knee disability.

6. The evidence does not show ischemic heart disease currently.


CONCLUSIONS OF LAW

1.  The October 2009 RO denial of service connection for depressive disorder became final and new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 3.156 (2016).

2.  New and material evidence has been received since the October 2014 RO decision that denied entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for service connection for a right knee disability have been met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

5. The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

In the May 2014 VA 21-526EZ claim form, the Veteran acknowledged receipt of notice that satisfied VA's notice requirements.  The AOJ sent a second notice letter in November 2014 after the Veteran's request to reopen and file new claims.  The February 2015 rating decision explained the basis for previous denials of service connection and new and material evidence requirements for reopening the depression and right shoulder disability claims in compliance with Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including an April 2017 private medical opinion.  VA provided examinations for the Veteran's claims in September 2014 and January 2015.  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed to the merits on the noted issues.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for depressive disorder in an October 2009 rating decision.  The RO found that the Veteran's depressive disorder neither occurred in nor was caused by service.  The RO denied service connection for a right shoulder disability in October 2014 finding no evidence of an in-service incurrence and citing negative medical opinion by the September 2014 examiner.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his depressive disorder and right shoulder claims until more than one year after the decisions.  Therefore, the October 2009 and October 2014 rating decisions became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the October 2009 denial for depressive disorder included VA treatment records, service treatment records, and statements from the Veteran that he had depression due to Vietnam service.  VA treatment records showed diagnosis of depressive disorder, NOS due to spinal disc condition.  See July 2004, February 2009 records.  Service treatment records were silent for any complaints of or treatment for mental health problems.  

During the pendency of this appeal, the Veteran applied to reopen his claim for posttraumatic stress disorder (PTSD).  The RO treated that claim separately from the depressive disorder appeal and is completing development currently.  As such, this Board decision does not contemplate PTSD and has no bearing on the Veteran's currently pending PTSD claim.

In 2017, the Veteran submitted statements concerning in-service stressful events in support of his PTSD claim.  While those statements are new and may be material to the PTSD claim, they are not material to depressive disorder because they do not raise a reasonable possibility of substantiating the claim.  Specifically, they do not address the evidence that the Veteran's depressive disorder was due to his non-service connected spinal condition.  The Veteran has not presented any other evidence material to the depressive disorder claim.  Without new and material evidence, the claim of service connection for depressive disorder cannot be reopened at this time.  38 C.F.R. § 3.156(a).  

The evidence at the time of the October 2014 denial for the right shoulder included VA treatment records, service treatment records, and a VA examination.  The September 2014 VA examiner provided a negative opinion.  In April 2017, the Veteran submitted a positive opinion from Dr. AA linking his right shoulder disability to service.  This opinion was not previously considered by agency decision makers and directly addresses a fact necessary to substantiate the claim: nexus to service.  As such, new and material evidence has been received and the claim for a right shoulder disability is reopened.  38 C.F.R. § 3.156(a).   

III. Service connection

The Veteran asserts that he sustained a right shoulder disability in service.  He also contends that his service-connected left knee disability caused his right knee disability.  Finally, he asserts that he has ischemic heart disease, which can be associated with herbicide exposure.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose ischemic heart disease as this requires specialized medical training and testing to understand the complexities of the cardiovascular system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Right shoulder disability

Based on the evidence, the Board finds that the criteria for service connection for a right shoulder disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current right shoulder disability.  The September 2014 examination report shows rotator cuff tendonitis/tear.  A September 2014 MRI report notes right rotator cuff tendinopathy.  See LCM, 2/15 CAPRI pg. 291.

The evidence also shows in-service injuries to the right shoulder.  In an April 2017 statement, the Veteran reported several occasions where he dislocated his right shoulder and got treatment in service.  A September 1970 service treatment record notes a sprained right shoulder in May 1970 and five shoulder sprains since, each with considerable pain and inability to freely move the arm.  An x-ray was within normal limits and the diagnosis was biceps tendonitis.  A February 1971 in-service provider diagnosed mild shoulder sprain after a normal x-ray and noted the history of multiple strains of the right shoulder in the prior year and re-injury while playing basketball.   

In the April 2017 letter, the Veteran reported that he continued to have right shoulder pain after service.  The September 2014 VA examiner opined that the right shoulder disability was less likely than not related to service because there was no evidence in VBMS of any shoulder conditions.  Dr. AA wrote that it is more likely than not that the Veteran's right shoulder impingement syndrome/rotator cuff tendonitis began in service.  He reasoned that there is in-service documentation of complaints of right shoulder pain, service records note multiple shoulder sprains, and one document notes the Veteran having biceps tendonitis.  Dr. AA explained that shoulder sprain is a general term that only indicates that there is no bony injury to the shoulder.  Most shoulder injuries are to the tendons or ligaments and rotator cuff pain can be caused by injury/inflammation in tendons, ligaments, or bursae.  

The September 2014 VA examiner's opinion is based on an inaccurate factual premise that there was no record of a right shoulder condition.  When instead, in-service records show treatment for shoulder strain and biceps tendonitis.  Thus, Dr. AA's opinion is more probative than the VA examiner's.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  The Board finds that the Veteran's disability began in service, and service connection for right shoulder rotator cuff tendonitis is granted.  
See 38 C.F.R. § 3.303.


Right knee disability

After review of the record the Board finds that the criteria for service connection for a right knee disability have been met on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.

The evidence shows a current right knee disability.  VA treatment records from December 2014 show an MRI report where the Veteran had right medial meniscus posterior horn degeneration.  See LCM, CAPRI pg. 196.  In his April 2017 opinion, Dr. AA diagnosed the Veteran with degenerative joint disease of the right knee.

The Veteran is currently service connected for a left knee disability.  Dr. AA opined that it is more likely than not that the Veteran's degenerative joint disease and associated pain of the right knee are attributable to the ongoing issues with his service-connected left knee.  Dr. AA explained that prolonged abnormal gait can lead to symptoms of pain and development of osteoarthritis in the originally uninjured knee.  He provided medical literature in support of his opinion.  VA has not obtained a medical opinion addressing the Veteran's right knee claim.  Given Dr. AA's positive opinion, the evidence shows that the Veteran's right knee disability is due to his service-connected left knee, and service connection is warranted on a secondary basis.  

Ischemic heart disease

Following a review of the evidence, the Board determines that the criteria for service connection for ischemic heart disease have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The evidence does not show a current heart disability.  In the January 2015 cardiovascular examination, the examiner found no diagnosis and the Veteran denied a history of ischemic heart disease.  The examiner explained that there was no evidence of ischemic heart disease on examination or in the Veteran's records.  The examiner cited multiple EKG studies, including from September 2014, that were normal with no ischemia.  VA treatment records also do not show diagnosis of ischemic heart disease, coronary artery disease, or other heart disease.  The Veteran has presented no evidence to the contrary.  As the preponderance of the evidence is against a finding of a current disability, service connection is not warranted.  
See Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for depressive disorder is denied.

New and material evidence having been received, the petition to reopen the claim for service connection for a right shoulder disability is granted.

Service connection for right rotator cuff tendinopathy is granted.

Service connection for right knee disability is granted.

Service connection for ischemic heart disease is denied.


REMAND

The Veteran asserts that his peripheral neuropathy is related to in-service exposure to herbicide agents.  His service treatment records show no complaints of or treatment for peripheral nerve symptoms.  Exposure to herbicide agents has not yet been established by the evidence and additional development is needed.  In an April 2017 statement, the Veteran reported that as a radio operator in the Navy, he accompanied the admiral on the shores of Vietnam at Da Nang harbor.  Veterans who served in the Republic of Vietnam during the presumptive periods are presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307.  The Veteran's service personnel records show that he served on the USS St. Louis from August to September 1970 and then aboard the USS Dubuque from March 1971 to October 1972.  

VA maintains a list of Navy vessels that operated in the inland waterways of Vietnam.  That list shows that the USS Dubuque docked at Da Nang and elsewhere from April to July 1971 transporting troops, equipment, and supplies ashore with smaller vessels.  The USS St. Louis did not dock or have brown water service while the Veteran served.  Da Nang harbor is not considered an inland waterway for VA purposes.  See Gray v. McDonald, 27 Vet. App. 313 (2015); see also 
M21-1, VBA Adjudication Manual, IV.ii.2.C.3.m. ("Service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the RVN coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.").  Therefore, the Veteran must have left the ship and set boots on the ground in Vietnam to have presumed exposure to herbicide agents.  See id.  The AOJ should request personnel records, deck logs, and a search by JSRRC to corroborate whether the Veteran went in country when the USS Dubuque was docked from April to July 1971.  If exposure to herbicide agents is found, an addendum medical opinion is needed as the January 2015 examiner gave insufficient rationale for the negative conclusion.

Regarding the left knee disability rating, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that an examination for disability like the knee should consider active and passive motion, weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Veteran has reported flare-ups with pain that limits the functionality of his knee joint.  The examination of record from September 2014 does not address the additional factors from Correia.  As such, the case is remanded to obtain measurements in accordance with the Court's ruling.  The AOJ should also obtain any outstanding VA treatment records.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request personnel records, deck logs, and a search from JSRRC to confirm whether the Veteran went ashore in Vietnam while the USS Dubuque transported troops, equipment, and supplies ashore via smaller vessels from April to July 1971.  Document efforts in the claims file.

3. If the record confirms the Veteran had exposure to herbicide agents, request an opinion on the Veteran's peripheral neuropathy claim from the January 2015 examiner, or another appropriate examiner.  The examiner should review the claims file and address the following:

a. Is neuropathy in one or all of the Veteran's extremities at least as likely as not related to in-service exposure to herbicide agents?

Consider all lay and medical evidence, including the April 2017 private provider's positive opinion and the fact that the Veteran has neck and low back disabilities with neurologic symptoms recorded in the September 2004 examination.  Provide rationale for conclusions and an alternate etiology for the Veteran's neuropathy symptoms if applicable.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for an examination for his left knee.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both knees, addressing pain on both passive and active motion and in both weightbearing and non-weightbearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examination in September 2014.  Explain whether the above tests would be largely similar if conducted at that time and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


